Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Epstein (Reg. 64601) on 5/18/2022.
3.        The application has been amended as followings:

	Claim 1, line 8, amend “the change in impedance” to – the impedance change—
	Claim 5, line 12, amend “the communication inductor” to –a communication inductor—
	Claim 5, line 16, amend “the standby mode request” to – the standby mode exit request--

Allowable Subject Matter
4. 	Claims 1-7, 16 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claim 1 or 5, the prior art of record fails to teach or suggest the combination of a power transmitter comprising: a communication inductor, wherein the communication inductor is configured to communicate with a power receiver; a detector, wherein the detector is configured to detect an impedance change of the communication inductor, wherein a presence of the power receiver is detected by the impedance change but no power transfer signal is generated when the power transmitter is in a standby mode, wherein the power transmitter is configured to provide a power transfer to the power receiver via a wireless inductive power transfer signal, wherein the wireless inductive power transfer signal is generated by the power transmitter when the power transmitter is in a power transfer mode and a transmitter mode controller, wherein the transmitter mode controller is configured to initiate a transition from the standby mode to the power transfer mode in response to the detector detecting the impedance change, 
wherein the communication inductor is connected to a Capacitor to form a resonance circuit, and wherein the detector is configured to apply an excitation signal causing oscillations to the resonance circuit, wherein the detector is configured to detect the impedance change from a measurement of at least one of a communication inductor voltage and a communication inductor current.
Van Wageningen (WO 2014020464A2) teaches  a power transmitter (e.g., 101 in Fig. 1 , or 203, 103, 201  Fig. 2)  a communication inductor  (103, Fig. 1, 103 can be used communication, because it can transmit a modulated power signal, col 18, line 24-27 & line 29-32) ( page 3, line 13-17, also page 16, 30-35, page 17, line 1-5  teaches the load modulation is performed wherein a load applied to the receiver coil is varied. This results in corresponding variations in the power signal at the power transmitter side. The applicant specification page 8, line 22-25, teaches about the loading of the communication inductor may be changed by changing an electrical load coupled to the inductor of the power receiver, which is the same as Van Wageningen teaches in page 3, line 13-17)
and a detector (e.g., SNS 209, Fig. 2)  configured to detect  impedance change of the communication inductor (detect the impedance change and wake-up from standby, page 39, line 7-9); wherein a transmitter mode controller ( e.g., 203, Fig. 2) is configured to initiate a transition from the standby mode ( power transmitter wake-up from standby, page 39, line 7-9) to a power transfer mode (when power transmitter wake-up from standby, it enters ping phase to setup a power transfer, page 37, line 10-15) in response to the detector detecting the impedance change ( detect the impedance change and wake-up from standby, page 39, line 7-9 ). a presence of the power receiver is detected( see Fig. 5, After  the system detect a presence of receiver in the selection phase 501 in a standby mode (see page 23, line 13-18), the system shifts from the selection phase to other phases which includes the standby phase 515,) 
Kitamura (US 20120146580) teaches the communication inductor (e.g., L3, Fig. 1, L3 is communicated with L4 about authentication information, therefore, L3 is a communication inductor) is connected to a capacitor (e.g., C3, Fig. 1) to form a resonance circuit (e.g., C3 and L3, Fig. 1), the detector ( e.g. 14, Fig. 1, Van Wageningen teaches about the detector)  is arranged to apply an excitation signal (  signal from 14, Fig. 1) causing oscillations  ( 14 is an oscillator, which cause oscillation in C3 and L3, Fig. 1) to the resonant circuit ( e.g., L3 and C3, Fig. 1).
Pigott (US 20140266019)  teaches a detector (  218, Fig. 2) for detecting an impedance change ( 218 is used to detect impedance modulation of 212, [0040], line 3-6,  Fig. 2, and the impedance changes during the impedance modulation, see attached definition of modulation, page 1 in freedictionary.com modulation in electronics means a variation  of a property of the signal) , and the detector ( e.g., 218,  Fig. 2) is configured to detect the impedance change ( 218 is used to detect the modulation of impedance, [0040], line 3-6)  from a measurement of at least one of a communication inductor voltage  and a communication inductor current ( e.g., 220 is a current sensor and used to measure communication inductor 212’s current, Fig. 2, [0040], line 3-6).
	However, none of the prior art reasonably suggest the combination as described in claim 1 as a whole to configure a detector in the power transmitter to detect the presence of the power receiver by the impedance change in the communication inductor with a capacitor to form a resonance circuit and was applied by the exciting signal causing oscillation,  while no power transfer signal is generated when the power transmitter is in a standby mode and the detection of the impedance changed based on the measurement of the communication inductor voltage or communication inductor current.
	Regarding to Claims 2-4, 6-7, 16, they depend on claims 1 or 5 above.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Terminal Disclaimer
The terminal disclaimer filed on 5/18/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
10734843, US 9866073 have been reviewed and is accepted. The terminal disclaimers have been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Partov (US 20120235636 A1) teaches If no power is drawn during the ping process, the charger can be turned off or placed in a stand-by or hibernation mode to conserve power and turned on and off again periodically to continue seeking a receiver.
Iwawaki (US 20150091510 A1) teaches a controlling device (111) configured to control the power transmission circuit such that electric power is transmitted at a first output voltage from the power transmission unit to a power reception unit (202) of a power reception side apparatus in such a condition that the demand signal is obtained; and a receiving device (112) configured to receive a restoration signal indicating that the power reception side apparatus in a standby state is restored to a start state.
Takahashi (US 10135261 B2) teaches wherein the program causes the computer to start the second wireless power transmission in a case where the impedance change is detected while the first power transmission is executed, and to start the third wireless power transmission in a case where it is determined that the third wireless power transmission is to be executed by the communication after the second wireless power transmission is started.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836